DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-27 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-27 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 9187088 B1 (“Ferguson”) discloses a vehicle control system that includes a processing system that receives input values that indicate attributes of an object within a threshold distance of an autonomous vehicle and variance values indicating uncertainty associated with the input values. The processing system also provides a plurality of outcomes that are associated with combinations of split decisions. A given split decision indicates whether a particular input value is above or below a threshold value associated with the given split decision. The processing system further determines (i) a probability that the particular input value is above a threshold value and (ii) a probability that the particular input is below the threshold value for a given split decision. Additionally, the processing system determines one or more likelihoods associated with a given outcome. Further, the processing system provides instructions to control the autonomous vehicle.


“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Listing of persuasive remarks:
(A) “MPEP § 2106.05(a) synthesizes one such way to integrate a judicial exception into a
practical application: by making an improvement to the functioning of a computer or to any other technology or technical field. At MPEP § 2106.05(a)(I), Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) is reviewed in this context….
As noted, the specific data structure and the way the computer stores and receives memory yielded subject-matter eligibility. Applicant here claims a specific implementation (generating a particular manifold data structure and traversing it) of a solution to a problem (training Al models) in the software arts.” (Remarks filed on 6/14/2022)

(B) “The manifold and traversal are not in fact well-understood, routine, conventional activities, and further are far from generic.” (Remarks filed on 6/14/2022)

Regarding Claim(s) 1-27, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case, the newly added limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax